Case 6:19-cv-00058-SEH Document 95 Filed 02/02/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
DONNA GROHMAN,
" Plaintiff, No. CV 19-58-H-SEH
VS.
ORDER

MOUNTAIN WEST FARM BUREAU
MUTUAL INSURANCE COMPANY,

 

Defendant.

 

Plaintiff Donna Grohman moved for a 30 day stay of proceedings due to “a
prolonged illness in the family beginning in December that has not yet resolved.”!

ORDERED:

1. All proceedings and deadlines in this case are STAYED to be reset by
further order of Court.

2. The Court will reconsider the stay upon the receipt of written
notification from counsel of the specific date or dates on and after which all

counsel and Plaintiffs designated expert Alan F. Blakley (“Blakley”) will be

 

' Doc. 94.
Case 6:19-cv-00058-SEH Document 95 Filed 02/02/21 Page 2 of 2

available to participate, if ordered, in a Federal Rule of Evidence 104(a)-(c)
hearing at the Paul G. Hatfield Courthouse, Courtroom I, Helena, Montana, to
receive evidence and decide whether or to what extent Blakley is qualified to
testify at trial as to matters and topics of opinion testimony contained or stated in
his Amended Expert Report? and referenced in paragraph seven of the Court’s
Order of January 31, 2020.3

DATED this — ghZaay of February, 2021

AM E. DON
United States District Judge

 

2 Doc. 89.

3 Doc. 16.
